Title: From Benjamin Franklin to Vergennes: Two Letters, 25 February 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


The first of these letters represents one of Franklin’s few imprudent acts as a diplomat. His congressional instructions had ordered him to seek French help in attacking Quebec and Halifax, but here he goes beyond those instructions by asking France’s assistance in capturing Rhode Island. Although unaware that Washington’s suspicions of a French army in North America had led Congress to countermand the planned attack on Canada, he should have realized the political dangers as well as the diplomatic impropriety of requesting more than he had been authorized to ask. He must have come to realize his imprudence, however, for when he reported to Congress he avoided mentioning his request about Rhode Island. What could have led the normally cautious Franklin to exceed his instructions by inviting French forces into the United States?
As we have already suggested, we believe the impetus came from Lafayette. On February 20 the marquis met with Adams and convinced him that a French attack on New York, Rhode Island, or Halifax “infallibly” would succeed. Franklin, too, had been in touch with the young man, and we suspect was swept away, as Adams had been, by his enthusiasm.
 
I.
Sir
Passy, Feb. 25. 1779
As the Enemy seem determined upon another Campaign, I beg leave to communicate and submit to your Excellencys Consideration some Sentiments of Congress on certain Operations in North America, which they conceive to be practicable, and highly advantageous to the Interests both of France and the United States.
While the English continue to possess the Ports of Halifax, Rhodeisland and New York, they can
1. Refit the Ships of War they employ in those Seas.
2. Defend more easily their Fishery, a great Nursery of Seamen & Source of Wealth.
3. Interrupt more effectually by their Cruisers the Commerce between France and America, which would otherwise be so advantageous to both; and also the Supplies of Provisions of various kinds which the French Islands might draw from the Continent.
Without a Naval Force; and in the present Situation of their Finances, the Reduction of some of those Posts must be extremely difficult if not impossible.
If Troops should be intended for the Defence of your sugar Islands, and the Reduction of those of the Enemy in the ensuing Winter it is supposed that a Part of them, 4 or 5000, convoy’d by four Ships of the Line and a few Frigates, might be advantageously employed this Summer; first by reducing (in conjunction with the Troops of the Northern States) Rhodeisland; this it is conceived will require no long time; and being done, those States, eased by that means, will find themselves at Liberty to afford some Aid of Men, Transports, Provisions &c. in reducing Halifax; and there is no Reason to doubt their hearty good Will to concur in such an Enterprize, the Success of which would free their Coasts from the greivous Restraints under which both their Commerce and their Fisheries at present labour. The Inhabitants of Nova Scotia, too, except those in the Town of Halifax, are known to be generally well affected to the American Cause, being mostly Settlers who formerly emigrated from New England.
Halifax being reduced, the small Forts on Newfoundland would easily follow, and by this means the Enemy’s Fishery, not only for this Year would be broken up, but render’d so precarious from the Interruptions by our armed Vessels, or so Expensive by the Force necessary to defend the Fishermen, that it must soon be discouraged, diminish’d and at length abandoned; their naval Strength of course much lessened and that of France in proportion augmented.
It is supposed that the Troops being after these Northern Operations, refreshed in New England, and well supply’d with fresh Provisions might proceed at the Approach of Winter for the West Indies, in good Health and fit for such Service as may be required there.
The Congress had Thought of attacking Canada this Summer and requesting some Aid of Ships and Men for that purpoze; but as Paper Money is not current in that Country where hard Money alone can procure Provisions, which must for want of such Money be brought at a vast Expence from the United States, and being salted is not so good for the Men; it is uncertain whether the Expedition will be attempted. There is however, to encourage it, a good Disposition in the Inhabitants; and if it succeeded, the Fur Trade and a great Vent for her Manufactures would be opened to France, her Fisheries would be more easily protected, and the Frontiers of the States being secured, their Agriculture might again be pursued in those Parts, and the general Strength employed where the Interest of the Alliance might require it.
The Congress have made no Mention to me of their Views with regard to New York. Perhaps they hope that the Enemy will abandon it, or that they shall be able to reduce it by Gen. Washingtons Army.
The Commissioners here, had before the Treaty the Honor of making in a Memorial to your Excellency the following Proposition by Order of Congress, viz: “That in Case it is agreed that the Conquest of the British Sugar Islands be attempted, the United States shall on timely Notice furnish Provisions for the Expedition to the Amount of two Millions of Dollars with six Frigates manned, of not less than 22 Guns each, with such other Assistance as may be in their Power, and as becoming good Allies.” As soon as they shall by the Aids abovementioned be happily freed from the Embarrassments occasioned by the Lodgments of the Enemy on their Coasts, it will be in their Power to assist much more amply in such an Expedition than they can at present; and I may assure your Excellency, that they will do their utmost to fulfill the Expectations given by that Member tho’ the Losses in their Marine, and the Depreciation of their Currency, since, may render it more Difficult.
I need not intimate to your Excellency the great Utility, if such joint Operations or Expeditions should be agreed to, of appointing Commanders of conciliating Tempers, & if possible who know and Esteem each other, and are acquainted with both the Languages. By this means the little Misunderstandings apt to arise between Troops of different Nations might be prevented or soon removed, and thence a greater Probability of Success in their Enterprises. I have the honor to be, with the utmost Esteem & Respect, Your Excellency’s, most obedient & most humble Servant.
B Franklin
 

II.
Sir
Passy, Feb. 25. 1779.
I received duly your Excellency’s most obliging Letter of the 19th Instant. I was then so ill with the Gout and a Fever, that I could neither write nor think of anything. This necessarily prevented my Attending at Court to present my Letters of Credence on Tuesday last, agreable to his Majesty’s gracious Permission. But as the Fit seems to be going off, I hope that in two or three Days I shall be able to pay my Respects to your Excellency at Versailles.
I thank your Excellency for your kind Notice of the Affair of Capt. MacNeil.
I have ordered the Alliance Frigate to prepare for returning immediately to America, in order to convoy thither about 15 Sail of Ships going from Nantes. As this Ship is said to be an admirable swift Sailer, I mention her as an Opportunity by which Dispatches may probably go safely, if your Excellency should think fit to write by her. With the most perfect Respect, I have the honour to be Your Excellency’s most obedient & most humble Servant
B Franklin
Excellency the Comte de Vergennes
 
Notation: rep le 26 Fev.
